      Case 2:21-cv-01197-MCE-AC Document 6 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KIM JEFFERSON-HENKEL,                             No. 2:21-cv-01197 MCE AC
11                       Plaintiff,
12           v.                                         ORDER TO SHOW CAUSE
13    COUNTY OF SOLANO, et al.,
14                       Defendants.
15

16          Plaintiff, appearing in pro se, filed a complaint and moved to proceed in forma pauperis

17   on July 8, 2021. ECF No. 1. On July 19, 2021, the court granted the motion to proceed in forma

18   pauperis and ordered plaintiff to provide to the U.S. Marshals Office the documents necessary for

19   service and file a statement on the docket that the documents have been submitted, both within 15

20   days. ECF No. 3 at 2. Plaintiff was cautioned that “failure to comply with this order may result

21   in a recommendation that this action be dismissed.” Id. at 3. Plaintiff has not filed a statement

22   that service documents have been submitted, and the deadline has passed.

23          Local Rule 110 provides that failure to comply with court orders or the Local Rules “may

24   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

25   inherent power of the Court.”

26          Accordingly, IT IS HEREBY ORDERED that:

27      1. Plaintiff is Ordered to Show Cause, in writing no later than August 18, 2021, why this

28          action should not be dismissed for failure to prosecute;
                                                       1
      Case 2:21-cv-01197-MCE-AC Document 6 Filed 08/05/21 Page 2 of 2


 1      2. Plaintiff’s filing of a statement that service documents have been submitted will be
 2         deemed good cause shown; and
 3      3. If plaintiff fails to comply with this order, the case will be dismissed.
 4   DATED: August 4, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
